Title: To George Washington from John Woddrop, 29 October 1788
From: Woddrop, John
To: Washington, George



Sir,
Glasgow, the 29th day of October, 1788.

Since the 28th of November, the last year, think I did myself the honour for to write to your Excellency; by different opportunitys of some of the Glasgow Ships: bound to the State of Virginia.
And the letters, went under cover to John Buckley, Esquire, Clerk to the house of Delegates, in Virginia. I do refer your Excellency, to these letters, and also, I do beg leave for to refer, the Honb. Richard Henry Lee, &ca and the other Gentlemen,

your own & his friends, to these said letters, &ca. I can only now add to them, at this time the same disposition not only continues, but truly does increase, in numbers of people inclining for to come out, and settle in Virginia, &ca notwithstanding the many settlements making in Islands, on the coast of Scotland, by errecting towns, and different Stages, for the fishing. I have advice so late, as the 2d of this month from the spots, Vizt from Stornoway, & the Island of Mull.
The Ling, Cod, & Tuck Fish, is Fifteen Pounds Sterg the Ton Weight, for Export, this present year, & it was thought, that it would be the same price the next year.
When I may have the honour for to receive a letter from your Excellency. All due attention will be observed by me, to the fulfilling of the commands in the contents of your Excellencys said letter to me.
With the most becoming, and justly merited Esteem, pure regard, and perfect respect, To you, Sir, to the Gentlemen, in the Circle of your Excellencys very Honourable Acquaintance. I have the honour to be, Sir, Your Most Obedient, and Most Humble Servant,

John Woddrop.

